Dear Mr. St. Romain:
On behalf of the North Lafourche Conservation, Levee and Drainage District, you have requested the opinion of this office regarding R.S. 38:333. Specifically, you have asked this office to determine whether R.S. 38:333 requires the Lafourche Basin Levee District to annually transfer the sum of $200,000 to the North Lafourche Conservation, Levee and Drainage District. You have also asked for our opinion as to how the District should proceed to collect these funds, if the funds are not transferred.
R.S. 38:333, provides, in pertinent part:
     "A. . . . To partially relieve the Lafourche Basin Levee District and the Atchafalaya Basin Levee District of the responsibility for providing protection of the lands in the portions of their respective districts contained within Lafourche Parish . . . the board of commissioners of each of said districts shall transfer annually to the board of commissioners of the South Lafourche Levee District and the board of commissioners of the North Lafourche Conservation, Levee and Drainage District the hereinafter specified sums of money from the funds of their respective districts on or before the first day of May.
* * *
     The amount to be transferred annually by the board of commissioners of the Lafourche Basin Levee District shall be . . . the sum of two hundred thousand dollars to the North Lafourche Conservation, Levee and Drainage District payable out of any revenues which the board may have or has authority to obtain.
     "B.  The funds so required to be transferred by the boards of commissioners as provided in Subsection (A) of this Section may be paid from tax avails or from any other revenues of the respective districts at the option of the respective boards of commissioners.
     "C.  Any transfers of funds required by the provisions of this Section shall be made only if the rights of holders of outstanding bonds are not prejudiced thereby.  The boards of commissioners of the respective districts required to make such transfers of funds shall not issue any additional bonds which would jeopardize the availability of funds for transfer pursuant to this Section."  (emphasis added).
In our opinion, R.S. 38:333 requires the board of commissioners of the Lafourche Basin Levee District to annually transfer the sum of $200,000 to the board of commissioners of the North Lafourche Conservation, Levee and Drainage District, unless the transfer would prejudice the rights of the holders of any outstanding bonds of the Lafourche Basin Levee District.
Regarding your second question, the proper remedy to compel public officials to perform their duties is a mandamus action. State ex. rel. Nicholls v. Shakespeare, 6 So. 592 (La. 1889). Of course, this office hopes and suggests that the boards of commissioners of both Districts attempt to resolve this matter amicably and in accordance with legislative intent as expressed in 38:333.
Trusting this adequately responds to your request, I am,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/0331n